—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered December 17, 1997, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
*484Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly admitted limited expert testimony concerning the general practices of drug dealers (see, People v Smalls, 266 AD2d 570; People v Kane, 207 AD2d 846, affd sub nom. People v Graves, 85 NY2d 1024). Santucci, J. P., Goldstein, H. Miller and Crane, JJ., concur.